DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang Hong et al (US 20130021638 A1) in view of Takuji Nakatsuma et al (US 6115132).

Regarding claim 1, Hong et al discloses a printing system (¶ [27]);  comprising: 
a printing apparatus (Fig. 1 numeral 102); 
a server (Fig. 1 numeral 106); and 
a terminal apparatus (Fig. 1 numeral 108) coupled to the server through the Internet (Fig. 1; ¶ [27]), the terminal apparatus having a reading section (¶ [57] scanner of mobile device) and a storage section storing first identification information (¶ [90] mobile devices stores username and password of user); wherein
a medium on which second identification information that identifies the printing apparatus is recorded is attached to the printing apparatus (¶ [70-71] QR code affixed to printer), 
the terminal apparatus 
causes the reading section to read the second identification information recorded on the medium (¶ [57]), and 
transmits, to the server, a first print command that includes the read second identification information (¶ [86]) and the first identification information stored in the storage section (¶ [90] mobile device may provide username/password to cloud service devices), 
the server 
stores a print job in correlation to the first identification information (¶ [123]),  
receives the first print command (¶ [86]), and 
transmits, a second print command that includes the second identification information according to the received first print command, the second print command commanding printing based on the print job (¶ [119] and ¶ [127]), and
the printing apparatus performs printing according to the received print data (¶ [152]).
Hong et al fails to explicitly disclose a print control apparatus coupled to the printing apparatus, the print control apparatus having a printer driver that creates print data, the server being coupled to the print control apparatus through an Internet and transmits the print job to the print control apparatus.
Nakatsuma et al, in the same field of endeavor of a printing system utilizing a sever for transmitting print jobs to specified printers (Abstract), teaches a print control apparatus (Fig. 2) coupled to the printing apparatus (Fig. 7 numeral 702 coupled to numeral 701), the print control apparatus having a printer driver that creates print data (Col. 12 lines 8-11), the server coupled to the print control apparatus through an Internet (Fig. 7 numeral 703 connected to numeral 702; see Fig. 1) and transmits the print job to the print control apparatus (Col. 10 lines 19-23).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the printing system of Hong et al comprising a printing apparatus, a server, and a terminal to utilize the teachings of Nakatsuma et al which teaches a print control apparatus coupled to the printing apparatus, the print control apparatus having a printer driver that creates print data, and the server coupled to the print control apparatus through an Internet and transmits the print job to the print control apparatus to efficiently satisfy sequential order and suspension of print job requests as desired by a user.
Hong et al fails to explicitly disclose the print control apparatus, upon receipt of the second print command, causes the printer driver to create the print data based on the print job, and transmits the created print data to the printing apparatus corresponding to the second identification information included in the received second print command.
Nakatsuma et al teaches the print control apparatus, upon receipt of the second print command, causes the printer driver to create the print data based on the print job, and transmits the created print data to the printing apparatus corresponding to the second identification information included in the received second print command (Col. 12 lines 1-12 and lines 35-41).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the printing system of Hong et al comprising a printing apparatus, a server, and a terminal to utilize the teachings of Nakatsuma et al which teaches the print control apparatus, upon receipt of the second print command, causes the printer driver to create the print data based on the print job, and transmits the created print data to the printing apparatus corresponding to the second identification information included in the received second print command to efficiently process print jobs utilizing an apparatus other than the printing apparatus to speed processing and free storage memory in the printer.

Regarding claim 3, Hong et al discloses the printing system according to claim 1 (see rejection of claim 1).
Hong et al fails to explicitly disclose wherein the server stores print control apparatus communication information to be transmitted to the print control apparatus in correlation to the second identification information, and upon receipt of the first print command, transmits the second print command to the print control apparatus by using the print control apparatus communication information, according to the second identification information included in the first print command.
Nakatsuma teaches the server stores print control apparatus communication information to be transmitted to the print control apparatus in correlation to the second identification information (Col. 13 lines 52-55), and upon receipt of the first print command, transmits the second print command to the print control apparatus by using the print control apparatus communication information, according to the second identification information included in the first print command (Col. 13 lines 56-62).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the printing system of Hong et al comprising a printing apparatus, a server, and a terminal to utilize the teachings of Nakatsuma et al which teaches the server stores print control apparatus communication information to be transmitted to the print control apparatus in correlation to the second identification information, and upon receipt of the first print command, transmits the second print command to the print control apparatus by using the print control apparatus communication information, according to the second identification information included in the first print command to ensure proper print data transmission to the appropriate output device.

Regarding claim 13, Hong et al discloses a print control apparatus coupled to a printing apparatus and also coupled to a server through an Internet (see rejection of claim 1), the print control apparatus comprising a print control apparatus control section (see rejection of claim 1, wherein Fig. 2 includes the CPU of the “print control apparatus”) that receives a print job from the server and operates a printer driver to create print data according to the print job (see rejection of claim 1), and 
upon receipt from the server of a second print command that includes second identification information that identifies the printing apparatus, transmits the created print data to the printing apparatus (see rejection of claim 1).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al in view of Nakatsuma et al as applied to claim 1 above, and further in view of Scott Crosby et al (US 20060114494 A1).

Regarding claim 4, Hong et al discloses the printing system according to claim 1 (see rejection of claim 1).
Hong et al fails to explicitly disclose wherein the print control apparatus issues, to a user of the terminal apparatus, a number that identifies a user person who uses a place in which the printing apparatus is disposed. 
Crosby et al, in the same field of endeavor of providing for networked printing systems including a client computer coupled to a print server and networked printers (Abstract), teaches the print control apparatus issues, to a user of the terminal apparatus, a number that identifies a user person who uses a place in which the printing apparatus is disposed (¶ [9-10] pre-print information; User associated with credit card number).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the printing system of Hong et al comprising a printing apparatus, a server, and a terminal to utilize the teachings of Crosby et al which teaches the print control apparatus issues, to a user of the terminal apparatus, a number that identifies a user person who uses a place in which the printing apparatus is disposed to easily identify each user of each printing session and incorporate the specific user’s settings.

Regarding claim 6, Hong et al discloses the printing system according to claim 4 (see rejection of claim 4).
Hong et al fails to explicitly disclose wherein the print control apparatus calculates a print cost involved in printing based on the print job, and associates the calculated print cost with the number. 
Crosby et al teaches the print control apparatus calculates a print cost involved in printing based on the print job, and associates the calculated print cost with the number (¶ [32] and ¶ [41]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the printing system of Hong et al comprising a printing apparatus, a server, and a terminal to utilize the teachings of Crosby et al which teaches the print control apparatus calculates a print cost involved in printing based on the print job, and associates the calculated print cost with the number to provide a customized billing system utilizing a standardized method.
Allowable Subject Matter

Claims 2, 5, 7, 8 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9-12 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The examiner found neither prior art in its entirety, nor based on the prior art found any motivation to combine any subsequent art which teaches a server storage section that stores a print job associated with first identification information (identifying a user) and management information in which a print control apparatus (e.g, client pc) and second identification information that identifies the printing apparatus are mutually associated, wherein the server control system receives a first print command that includes first identification information and second identification information and upon receipt of the first print command, transmits to the print control apparatus associated with the second identification information , a second print command that includes the second identification information, the second print command commanding printing based on the print job.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
October 3, 2022